

116 HR 5714 IH: Safeguarding Readiness in Military Aviation Training Act
U.S. House of Representatives
2020-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5714IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2020Mr. Tipton introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to conduct a study on the impacts that the expansion of
			 wilderness designations in the Western United States would have on the
			 readiness of the Armed Forces of the United States with respect to
			 aviation training, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safeguarding Readiness in Military Aviation Training Act. 2.Department of Defense study on impacts that the expansion of wilderness designations in the Western United States would have on the readiness of the Armed Forces of the United States with respect to aviation training (a)Study requiredThe Secretary of Defense shall conduct a study on the impacts that the expansion of wilderness designations in the Western United States would have on the readiness of the Armed Forces of the United States with respect to aviation training.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the study required under subsection (a).
			